Exhibit 10.41


APOLLO ADVISORS IX, L.P.
APOLLO CAPITAL MANAGEMENT IX, L.P.
APOLLO ADVISORS VIII, L.P.
APOLLO CAPITAL MANAGEMENT VIII, LLC
APOLLO MANAGEMENT HOLDINGS, L.P.
9 WEST 57TH STREET 43RD FLOOR
NEW YORK, NY 10019


November 7, 2018


Personal and Confidential
John Suydam
[Home Address]


Re:     Accelerated Equity Vesting


Dear John:


This letter confirms our understanding regarding the vesting of restricted share
units (“RSUs”) and restricted Class A Shares of Apollo Global Management, LLC
awarded to you or your estate planning vehicle. In the event of a conflict
between this letter and any RSU or restricted share award agreement, this letter
shall govern. So long as you


(i)
comply with your confidentiality, non-competition, and non-solicitation
obligations under your employment letter dated July 19, 2017 (the “Employment
Letter”), and



(ii)
upon the earlier to occur of



(a)
the termination by Apollo Management Holdings, L.P (“AMH”) and its Affiliates of
your full-time employment for any reason other than Cause (as defined in the AGM
2007 Omnibus Equity Incentive Plan) at any time, and



(b)
January 1, 2020, provided that you have not experienced a separation from
service with AMH and its Affiliates (or engaged in conduct constituting Cause)
before such date (the earlier of (a) or (b), the “Vesting Date”),



inform AGM that you will be reasonably available for two years to consult with
AGM from time to time,


you shall vest in full in all unvested RSUs or shares outstanding under RSU or
stock awards (whether granted before or after the date hereof); provided,
however, that if you breach the “No Competition” paragraph of the Employment
Letter following the Vesting Date, then, following written notice and a 20-day
remediation period after which the breach remains ongoing, you will immediately
forfeit any restricted shares or RSU shares that would have vested under the
applicable award agreement (if your employment had continued and the accelerated
vesting provided in this letter had not applied) after the date of such breach
and you hereby agree to pay to AGM the value of any net profits realized on the
disposition of such shares.

[Signature page follows]




--------------------------------------------------------------------------------






Very truly yours,


APOLLO ADVISORS IX, L.P.


By:     Apollo Capital Management IX, LLC,
its general partner


By:      /s/ Laurie Medley________________
Name: Laurie Medley
Title: Vice President




APOLLO CAPITAL MANAGEMENT IX, L.P.


By:      /s/ Laurie Medley________________
Name: Laurie Medley
Title: Vice President




APOLLO ADVISORS VIII, L.P.


By:     Apollo Capital Management VIII, LLC,
its general partner


By:      /s/ Laurie Medley________________
Name: Laurie Medley
Title: Vice President




APOLLO CAPITAL MANAGEMENT VIII, LLC


By:      /s/ Laurie Medley________________
Name: Laurie Medley
Title: Vice President




APOLLO MANAGEMENT HOLDINGS, L.P.


By:     Apollo Management Holdings GP, LLC,
its general partner


By:      /s/ Lisa Bernstein________________
Name: Lisa Bernstein
Title: Vice President




[Suydam Accelerated Equity Vesting Side Letter Signature Page]